EXHIBIT 10.1

[ — ], 200[—]

[ — ]

[ — ]

[ — ]

RE: Executive Severance

Dear [ — ],

The Board of Directors of Duke Realty Corporation (which, together with its
subsidiaries, predecessors and affiliates, is referred to as the “Company”) is
pleased to offer you, as an Executive Officer, the severance benefits described
below in exchange for your agreement to protect the legitimate business
interests of the Company following your separation from employment.

Benefits

Upon your Separation from Service (as defined below) by the Company and your
compliance with the obligations set forth below, you will be entitled to receive
certain separation benefits. No payments will be due under this agreement unless
and until you have a Separation from Service. (For purposes of this agreement,
Separation from Service means a termination of your relationship with the
Company that is deemed to be a “separation from service” for purposes of
Section 409A of the Internal Revenue Code of 1986 (the “Code”) and applicable
regulations, without giving effect to any elective provisions that may be
available under such definition. For example, it is likely that your termination
of employment from the Company will be deemed to be a “separation from service”
for purposes of Code Section 409A, unless you continue to perform substantial
services for the Company in any capacity after your technical employment status
ends.) These separation benefits, which differ depending upon the circumstances
of your separation, are:

 

  A. If you voluntarily terminate your employment with the Company, you will be
entitled to separation payments totaling an amount equal to your annual base pay
in effect on the last day of the calendar year immediately preceding the
calendar year in which your employment is terminated (the “Compensation Year”).
If you voluntarily terminate your employment during your first year of
employment with the Company, you will be entitled to separation payments
totaling 75% of the amount equal to your annual base salary in effect during the
calendar year in which your employment commenced (the “Initial Compensation
Year”). The amount of any cash bonus, performance bonus, or equity-based or
long-term incentive bonus received by you during or with respect to the
Compensation Year or Initial Compensation Year, as applicable, will not be
included as base pay. For example, if on December 31 of the Compensation Year
you were being paid a base salary at the annual rate of $150,000, and in
February of the year your employment terminated you received a cash bonus of
$50,000 for the Compensation Year, your separation payments would total
$150,000. Subject to paragraph I below, these payments will be made to you in
equal monthly installments over twelve (12) months beginning on the first day of
the month following your Separation from Service. The Company will withhold from
any amounts payable to you all legally required federal, state, city and local
taxes.



--------------------------------------------------------------------------------

  B. If the Company terminates your employment For Cause, you will be entitled
to separation payments totaling ten thousand dollars ($10,000.00). “For Cause”
means any of the following, as determined solely in the discretion of the Board
of Directors or a committee designated by the Board of Directors: (i) your
willful and continued failure to perform your required duties as an officer or
employee of the Company, (ii) any action by you which involves willful
misfeasance or gross negligence, (iii) the requirement of, or direction by, a
federal or state regulatory agency which has jurisdiction over the Company to
terminate your employment, (iv) any conduct, action or inaction by you which
causes embarrassment, diminished good will, or otherwise is deemed substantially
harmful or contrary to the interests of the Company, (v) your conviction of any
criminal offense which involves dishonesty or breach of trust, or (vi) any
intentional breach or violation by you of a material term, condition, or
covenant of any agreement between you and the Company or condition of your
employment, including the Company’s Code of Conduct. Before terminating your
employment For Cause, the Company must provide to you written notice of the
grounds warranting For Cause termination and give you at least ten (10) days
after such notice to cure and remedy your conduct to the satisfaction of the
Company. Subject to paragraph I below, these payments will be made to you in
equal monthly installments over two (2) months beginning on the first day of the
month following your Separation from Service. The Company will withhold from any
amounts payable to you all legally required federal, state, city and local
taxes.

 

  C. If the Company terminates your employment for any reason other than For
Cause, and there has been no Change of Control as defined below, your
termination will be considered a separation for “Other Than Cause.” You agree
that a change in your status or position or duties with the Company that does
not involve either a demotion or a reduction in base salary or annual incentive
bonus targets will not constitute a termination of your employment by the
Company. In the event the Company terminates your employment for Other Than
Cause, you will be entitled to receive separation payments totaling an amount
equal to two (2) times the sum of (i) your annual base pay in effect on the last
day of the calendar year immediately preceding the calendar year in which your
employment is terminated (the “Compensation Year”), or 75% of the amount of your
annual base salary in effect during the calendar year in which your employment
commenced if such termination occurs during your first year of employment with
the Company plus (ii) any annual cash incentive bonus paid or payable to you
with respect to services performed in the Compensation Year or 75% of your
target bonus in effect during the calendar year in which your employment
commenced if such termination occurs during your first year of employment with
the Company. For example, if on December 31 of the Compensation Year you were
being paid a base salary at the annual rate of $100,000, and in February of the
year your employment terminated you received a $50,000 annual cash incentive
bonus for services performed in the Compensation Year and if during the
Compensation Year you received a long term incentive bonus valued at $25,000,
your separation payments would total $300,000 (($100,000 + $50,000) x 2).
Subject to paragraph I below, these payments will be made to you in equal
monthly installments over twenty-four (24) months beginning on the first day of
the month following your Separation from Service. The Company will withhold from
any amounts payable to you all legally required federal, state, city and local
taxes.

 

- 2 -



--------------------------------------------------------------------------------

  D. If the Company terminates your employment within one (1) year of a Change
in Control of the Company, or if you terminate your employment by the Company
voluntarily for Good Reason, you will be entitled to receive separation payments
totaling an amount equal to three (3) times the sum of (i) your annual base pay
in effect on the last day of the calendar year immediately preceding the
calendar year in which your employment is terminated (the “Compensation Year”),
or 75% of the amount of your annual base salary in effect during the calendar
year in which your employment commenced if such termination occurs during your
first year of employment with the Company plus (ii) any annual cash incentive
bonus paid or payable to you with respect to services performed in the
Compensation Year or 75% of your target bonus in effect during the calendar year
in which your employment commenced if such termination occurs during your first
year of employment with the Company. For example, if on December 31 of the
Compensation Year you were being paid a base salary at the annual rate of
$100,000, and in February of the year your employment terminated you received a
$50,000 annual cash incentive bonus for services performed in the Compensation
Year and if during the Compensation Year you received a long-term incentive
bonus valued at $25,000, your separation payments would total $450,000
(($100,000 + $50,000) x 3). Subject to paragraph I below, these payments will be
made to you in equal monthly installments over twenty-four (24) months beginning
on the first day of the month following your Separation from Service. The
Company will withhold from any amounts payable to you all legally required
federal, state, city and local taxes.

“Change in Control” of the Company means:

 

  (a) a “change in control” of the Company of a nature that would be required to
be reported in the Company’s next proxy statement filed under Section 14(a) of
the Securities Exchange Act of 1934, as amended (“1934 Act”);

 

  (b) a “person” (as that term is used in Section 14(d)(2) of the 1934 Act),
directly or indirectly, after the date of this letter becomes the beneficial
owner (as defined in Rule 13d-3 under the 1934 Act) of securities representing
25% or more of the combined voting power for election of directors of the
then-outstanding securities of the Company;

 

  (c) the individuals who are directors of the Company at the beginning of any
period of two consecutive years or less cease for any reason during that period
to constitute at least a majority of the Board, unless the election or
nomination for election of each new member of the Board was recommended or
approved by vote of at least two-thirds of the members of the Board then serving
who were members of the Board at the beginning of such period;

 

  (d) the shareholders of the Company approve any dissolution or liquidation of
the Company or any sale or disposition of 50% or more of the assets or business
of the Company; or

 

  (e)

the consummation of a merger or consolidation to which the Company is a party
(other than a merger or consolidation with a wholly-owned subsidiary of the
Company) or a share exchange in which the Company will exchange Company shares
for shares of another corporation as a result of which the persons who were
shareholders of the Company immediately before the

 

- 3 -



--------------------------------------------------------------------------------

 

effective date of such merger, consolidation or share exchange will have
beneficial ownership of less than 50% of the combined voting power for election
of directors of the surviving corporation immediately following the effective
date of such merger, consolidation or share exchange.

“Good Reason” means the occurrence of any of the following during the one
(1) year period of time immediately following a Change in Control:

 

  (a) a change in your status or position with the Company that does not
represent a promotion from your status and position in effect immediately prior
to a Change in Control of the Company;

 

  (b) a forced move to a location more than sixty (60) miles from your place of
business immediately prior to a Change in Control; or

 

  (c) a reduction by the Company in your base salary and /or a reduction in the
your annual incentive bonus targets as compared to that in effect immediately
prior to a Change in Control. You may not terminate your employment for “Good
Reason” without providing the Company with written notice of the grounds which
you believe constitute “Good Reason” and giving the Company at least ten
(10) days after your notice to cure and remedy its conduct.

 

  E. In the event that you die or become disabled before you have received all
of your separation payments, you, your designee in writing or, if none, your
estate will receive the balance of the separation payments otherwise due to you,
in accordance with the payment schedule on which such payments would have been
made to you.

 

  F. If you violate or fail to comply with any of your obligations as set forth
below , no further payments will become due or be paid to you (or your surviving
spouse, designee or estate). Any payments otherwise due to you that were delayed
pursuant to paragraph I. below shall still be paid to you.

 

  G. If you become, without obtaining advance written consent by the Company, an
owner of more than 2% of any business which is substantially similar to or
competes with the Company, no further payments will become due or be paid to you
(or your surviving spouse, designee or estate).

 

  H. If you become, without obtaining advance written consent by the Company,
employed by, or serve as an officer, director, consultant, independent
contractor, agent or representative of, any business that is substantially
similar to or competes with Company, no further payments will become due or be
paid to you (or your surviving spouse, designee or estate).

 

  I.

If you are a “Specified Employee” (as defined below) on the date of your
Separation from Service, the first six monthly payments described in paragraph
A, C or D above (or the only two monthly payments described in paragraph B
above) shall be paid on the first day of the seventh month following your
Separation from Service, and the remaining six (6) monthly payments described in
paragraph A above, or the remaining eighteen (18) monthly payments described in
paragraph C or D above, shall be paid as described in such paragraphs. For
purpose of this agreement, the term “Specified Employee” has the

 

- 4 -



--------------------------------------------------------------------------------

 

meaning given such term in Code Section 409A and the final regulations
thereunder (“Final 409A Regulations”), provided, however, that, as permitted in
the Final 409A Regulations, the Company’s Specified Employees and its
application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
be determined in accordance with rules adopted by the Board of Directors or a
committee thereof, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
agreement.

Obligations

In order to receive the separation payments described above, you must live up to
certain obligations. If you fail to do so, your right to receive separation
payments will end immediately. These obligations are:

 

  1. For a period of two (2) years following your separation from employment,
you may not solicit or attempt to solicit any then-existing customer of the
Company or any potential customer of the Company with whom the Company is then
engaged in discussions regarding one or more specific possible transactions for
purposes of providing, marketing, or selling products or services competitive
with the products and/or services sold or offered by the Company. If you
voluntarily terminate your employment by the Company for any reason, or if the
Company terminates your employment For Cause, this two (2) year period will be
reduced to one (1) year.

 

  2. You may not use or disclose to anyone any Trade Secret belonging to the
Company to which you may have had access while employed by Company. “Trade
Secret” means information including, but not limited to, technical or
non-technical data, a formula, a pattern or design, a compilation, a program, a
device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers, tenants or
suppliers which (a) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. “Trade Secret” does not include information that is or
becomes generally known to the public; or was already known by you prior to your
employment by the Company; or that you obtain from an independent source having
a bona fide right to use and disclose such information; or that the Company
approves for unrestricted release by express authorization.

 

  3.

For a period of two (2) years following your separation from employment, you may
not use or disclose to anyone any Confidential Information belonging to the
Company to which you may have had access while employed by the Company.
“Confidential Information” means any data or information, other than Trade
Secrets, that is important to the Company, is competitively sensitive, and is
not generally known by the public. “Confidential Information” includes, without
limitation: (1) the sales records, profit and performance records, pricing
manuals, models and related materials, sales manuals, training manuals, selling
and pricing procedures, and financing methods of the Company; (2) customer and
tenant lists, the special demands of particular customers and tenants, and the
current and anticipated requirements of customers and tenants for the
properties, products and services of the Company; (3) the specifications of any
new properties, products or services under development by the Company; and
(4) the business plans, marketing strategies, and internal financial statements
and projections of the Company.

 

- 5 -



--------------------------------------------------------------------------------

 

“Confidential Information” does not include information that is or becomes
generally known to the public; or was already known by you prior to employment
by the Company; or that you obtain from an independent source having a bona fide
right to use and disclose such information; or that the Company approves for
unrestricted release by express authorization.

 

  4. Promptly upon your separation from employment by the Company, you and the
Company agree to execute a General Release of All Claims and Covenant Not to Sue
in the form then in general use by the Company.

 

  5. For a period of one (1) year following your separation from employment by
the Company, you may not, directly or indirectly, without obtaining prior
approval from the Company, encourage or solicit any then-current employee of the
Company to separate from employment by the Company.

 

  6. Within two (2) days of your date of separation from employment by the
Company, you must return to the Company all Trade Secrets and Confidential
Information or other tangible things, including all computers, computer disks or
other media, files, reports, financial data, handbooks, training materials,
marketing or strategic reports, policy statements, programs, and other documents
or tangible things provided to you by the Company or acquired by you as a result
of your employment by the Company. You may not retain any copies or remove or
participate in removing any such materials or things from the premises of
Company.

 

  7. You understand and agree that the non-solicitation and non-disclosure
obligations described above are acceptable to you and are reasonable in light of
the nature of the business of Company, your access to information while an
employee of the Company, the opportunities, contacts, and professional
development you have received during your employment by the Company and the
Company’s legitimate need to protect its good will and guard against the
disclosure or misuse of its proprietary information.

Once accepted by you, the terms set forth in this letter may not be amended or
terminated by either you or the Company except in a written document executed by
both parties. This offer, whether or not accepted by you, will not change your
status as an at-will employee of Company. Any action required of or permitted by
the Company under this letter shall be by resolution of the Board of Directors,
by a committee of the Board of Directors, or by a person or persons authorized
by resolution of the Board of Directors or a committee of the Board of
Directors.

The terms of, and any dispute arising under, this letter will be governed by the
laws of Indiana. You agree that any litigation arising out of or under this
letter will be commenced and maintained only in the state or federal courts
within the state of Indiana.

If the foregoing is acceptable to you, please so indicate by signing a copy of
this letter where indicated below and returning it to the Company.

 

- 6 -



--------------------------------------------------------------------------------

Very truly yours,

DUKE REALTY CORPORATION

 

By:  

 

  [ — ]   [ — ]

Agreed and accepted this [—] day of [—], 200[—]

 

 

[ — ] [ — ]

 

- 7 -